Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
Remarks
In a response filed on December 22, 2020 (the “Response”), the Applicant amends claims 1, 3-4, 7-9, 11-12, 14, 16-17, 20-22 and 24-25. Claims 1-26 are pending, of which claims 1, 9, 14 and 22 are independent.
Response to Arguments
Regarding claims 1-26, the amendments to independent claims 1, 9, 14 and 22 and its subsequent inheritance by dependent claims 2-8, 10-13, 15-21 and 23-26 changes the scope of the claims. 
Regarding the 35 U.S.C. 112 (a) rejection, the Applicant’s arguments in view of the amendments have been fully considered and they are not persuasive. The Applicant highlights that paragraphs 0020, 0022-0023 in the specification provides clarification and in response, the Examiner determines that one of ordinary skill in the art would not be able to deduce, determine and interpret the claim limitation “transform the X into Y comprising an encoding of the unencrypted secret data and respective linked unique indices, wherein the transformation is an Z that maps each distinct value of the unencrypted M to a unique index in the encoded M, wherein each unique index is represented by a unique index value or a unique index location in the encoded secret data” and “wherein the homomorphic encryption key preserves the order of the unique indices of the Z of the M or alters the order of the unique indices in a manner that is bijective or injective to the order of the unique indices in the encoded secret data”—wherein M is the secret data (or data that the applicant claims to protect or keep secret), X is the unencrypted secret data, Y is encoded secret data and Z is an injective encoding (transformation operation as 
Regarding the 35 U.S.C. 112 (b) rejection, the Applicant’s arguments in view of the amendments have been fully considered and they are not persuasive. As mentioned above, The Applicant highlights that paragraphs 0020, 0022-0023 in the specification provides clarification and in response, the Examiner determines that one of ordinary skill in the art would not be able to deduce, determine and interpret the claim limitation “transform the X into Y comprising an encoding of the unencrypted secret data and respective linked unique indices, wherein the transformation is an Z that maps each distinct value of the unencrypted M to a unique index in the encoded M, wherein each unique index is represented by a unique index value or a unique index location in the encoded secret data” and “wherein the homomorphic encryption key preserves the order of the unique indices of the Z of the M or alters the order of the unique indices in a manner that is bijective or injective to the order of the unique indices in the encoded secret data”—wherein M is the secret data (or data that the applicant claims to protect or keep secret), X is the unencrypted secret data, Y is encoded secret data and Z is an injective encoding (transformation operation as claimed by the applicant) in claim 1 from the paragraphs 0020, 0022-0023 in the specification. The detailed response is provided under the 35 U.S.C 112 (b) rejection.
Regarding the 35 U.S.C. 103 rejection, the Applicant’s arguments in view of the amendments have been fully considered and they are not persuasive. Further, the amendments to the independent claim 1 changes the scope of the claims. 
The Applicant argues, that “35 U.S.C. § 103 Rejections Claims 1-3, 9-11, 14-16 and 22-24 were rejected under 35 U.S.C. § 103 as being unpatentable over Laine et al. (U.S. Patent Publication No. 2018/0131506, "Laine_1") in view of Laine et al. (U.S. Patent Publication No. 2018/0198601, "Laine_2"), Williams (U.S. Patent Publication No. 2018/0212775, "Williams_1") and Conway (U.S. Patent Publication No. 2020/0134199, "Conway"), Claims 4-6, 12-13, 17-19 and 25-26 were rejected under 35 U.S.C. § 103 as being unpatentable over Laine_1, Laine_2, Williams_1 and Conway in further view of Bacon et al. (U.S. Patent Publication No. 2017/0063525, "Bacon_1") and Bacon et al. (U.S. Patent Publication No. 2017/0147835, "Bacon_2"); Claims 7 and 20 were rejected under 35 U.S.C. § 103 as being unpatentable over Laine_1, Laine_2, Williams_1 and Conway in further view of Daskalopoulos loannis (Dynamic Searchable Symmetric Encryption (DSSE), Thesis of Daskalopoulos loannis, University of Piraeus, Athens, 2015); and Claims 8 and 21 were rejected under 35 U.S.C. § 103 as being unpatentable over Laine_1, Laine_2, Williams_1, Conway and Daskalopoulos loannis in further view of Yoshino et al. (U.S. Patent No. 9,892,211, "Yoshino_1") …  Directly searching specific targeted portions or locations within ciphertexts significantly speeds-up searches in the encrypted domain as compared to "blind searches" through entire ciphertexts, particularly as the volume of the ciphertexts grow" (para. [0010] of the Application as filed). … [T]ransform[ing] unencrypted secret data into encoded secret data comprising an encoding of the unencrypted secret data and respective linked unique indices, wherein the transformation is an injective encoding that maps each distinct value of the unencrypted secret data to a unique index in the encoded secret data, wherein each unique index is represented by a unique index value or a unique index location in the encoded secret data. This transformation encodes not only the unencrypted secret data but also its linked unique index values or locations in the encoded secret data. Once encoded, embodiments of the invention in Claims 1 and 14: [H]omomorphically encrypt[] the encoded secret data using the homomorphic encryption key to generate one or more secret data ciphertexts encrypting the encoding of the unencrypted secret data and the respective linked unique indices, wherein the homomorphic encryption key preserves the order of the unique index values or locations of the injective encoding of the secret data or alters the order of the unique index values or locations in a manner that is bijective or injective to the order of the unique index values or locations in the encoded secret data. This homomorphically encryption encrypts both the encoding of the unencrypted secret data itself, as well as the preserved or injectively/bijectively altered order of the unique index values or locations. Because those encrypted unique index values or locations are known (preserved or altered in a injective/bijective manner), embodiments of the invention may directly search those particular encrypted unique index values or locations to perform a targeted search (and not searching the other remaining index values or locations obviating the need for conventional full scan searches in encrypted space), as recited in Claims 1 and 14: [D]irectly search[ing] one or more index values or locations of the secret data ciphertexts corresponding to one or more query index values or locations mapped to the one or more encoded queries by the injective encoding, to detect if one or more values of the secret data ciphertexts match one or more values of the encoded queries at the one or more query index values or locations, without searching the remaining index values or locations of the secret data ciphertexts. This concept of encoding indexes within the secret data ciphertexts themselves to perform a targeted search of those particular encoded indexes (and not the remaining indexes) is wholly absent from all of the cited art. In particular, Laine_2, which is cited for these limitations disclosed performing a conventional full-scan searches of all rows of the entire dataset: "The string matching application can compute, for each row of the dataset, a sum of some function of dataset bits and query bits for a row result, and multiply the row results of the computed rows to determine matching strings. Alternatively, the string matching application can compute, for each row of the dataset, a product over some function of the dataset bits and the query bits for a row result, and add the row results of the computed rows to determine matching strings." (Abstract, emphasis added). … Laine_2's "Add-then-Multiply" and "Multiply-then-Add" algorithms are cited for selective searching (Office Action p. 10). Both algorithms perform a conventional full-scan, search of the entire dataset, not a targeted search: … " Similarly, an "add-then-multiply" algorithm searches every index i=1-L in every row j of the entire dataset for a conventional full-scan search: "The add-then-multiply algorithm 120 is implemented to first compute, for each row j of the dataset, a sum … That is, Laine_2 thus performs a full-scan search for all indices i=1-L and all rows j across the entire dataset 106 in both the "multiply-then-add" and "add-then-multiply" algorithms. Laine_2 cannot be modified to pick and choose specific indexes i to search because Laine_2's dataset 106 is encrypted and it is impossible to know which encrypted data to search and which to skip without the invention encoding and encryption. Accordingly, a full-scan required in Laine_2. The claims further distinguish Laine_2's hashes, batches, bins and masks: * Hashing: Hashing is used to "shorten the strings" to compress data into a more compact representation (Laine_2, para. [0056]). However, reducing the length of a data string does not affect which data indices are searched (all indices are searched in Laine_2). Hashing is also used to combine multiple data elements into a bin or multiple queries into a "multi-queries" search (Laine_2, paras. [0025] and [0056]). However, Laine_2's hashing is performed in the unencrypted space where multiple queries or data are combined into an unencrypted hash H(X), and are then encrypted into a single ciphertext H(X)Enc in the encrypted space (Laine_2, para. [0063]). Because the claims require not searching some ciphertexts in the encrypted space ("without searching the remaining index values or locations of the secret data ciphertexts"), not skipping searching plaintext data in the unencrypted space, Laine_2's hashing in the unencrypted space is irrelevant to the claims. Further, hashing merely combines data, but all data is still searched, so Laine_2's hashing embodiment constitutes a full scan in both the encrypted and unencrypted space. Further, whether or not to search a hash or bin does not depend on whether their index is the same as the index uniquely associated to query as claimed ("directly search[] one or more index values or locations of the secret data ciphertexts corresponding to one or more query index values or locations mapped to the one or more encoded queries by the injective encoding, ... without searching the remaining index values or locations of the secret data ciphertexts," Claims 1 and 14). Batching: "The batching technique allows for a method of packing several plaintext integers into one plaintext polynomial in a way that allows sums and products to be evaluated on the individual integers in encrypted form, all at the cost of only one homomorphic operation." (Laine_2, para. [0039]) Thus, batching groups multiple plaintext integers, not multiple ciphertexts - each batch has "only one homomorphic operation" (Id.). Thus, although batching combines plaintext integers, (1) it does not skip searching any plaintext data - Laine_2 still searches all plaintexts (in a more compact form), and (2) while compactness in the plaintext space corresponds to fewer ciphertexts, all of the ciphertexts of all indices are still searched (no ciphertext indices are skipped or not searched in the encrypted space). In fact, Laine_2 disclosed that all batches 1-B are searched in the "Add-then-Multiply" and "Multiply-then-Add" algorithms: o Add-then-Multiply algorithm analyses every batch index i= 1-B, across its batch ... without searching the remaining index values or locations of the secret data ciphertexts"). None of Laine_1, Williams_1, Conway, Bacon_1, Bacon_2, Daskalopoulos loannis nor Yoshino cures the deficiencies of Laine_2, and the Office does not allege as much. Claims 1 and 14, and claims 2-8 and 15-21 dependent thereon, thus distinguish the cited art of record. While claims 9 and 22 include different features, these claims, and claims 10-13 and 22-26 dependent thereon, are patentable for similar reasons. Accordingly, Applicant respectfully requests withdrawal of the rejections under 35 U.S.C. § 103 and allowance of the claims”
In response/reply, the Examiner highlights that, Laine_1, Laine_2, Williams_1 and Conway teaches all the limitations of claims 1—as written and presented for examination. Specifically, Laine_1 teaches, homomorphically encrypt the encoded secret data using the homomorphic encryption key to generate one or more secret data ciphertexts encrypting the encoding of the unencrypted secret data and the respective linked unique indices, wherein the homomorphic encryption key preserves the order of the unique indices of the injective encoding of the secret data or alters the order of the unique indices in a manner that is bijective or injective to the order of the unique indices in the encoded secret data (Laine_1: Paragraphs 0004 and 0025 provides for decrypting to obtain encoded (but unencrypted) plaintext Z—which implies the homomorphic encryption key preserves the indexing of the injective encoding of the secret data; Examiner’s Note: Altering the order in an injective manner simply means that there is a one-to-one association between elements in the original data and elements in the encrypted data. Therefore, reference Laine_1 discloses altering the order in an injective manner because reference Laine_1 discloses that the encrypted data set has the same number of elements as the encoded data set);
Laine_2 teaches, directly search one or more index values or locations of the secret data ciphertexts, to detect if one or more values of the secret data ciphertexts match one or more values of the encoded queries at the one or more query index values or locations, without searching the remaining index values or locations of the secret data ciphertexts (Laine_2: Paragraph 0032 provides for searching an encrypted dataset using homomorphic encryption; Paragraphs 0041, 0042 0043, 0044, 0045, 0046 and 0064 provides for query string X, dataset D and “Add-then-Multiply (Compare-Add-Multiply (CAM))” algorithm—where the string matching application implements add-then-multiply algorithm—returning a zero (0) when a match is detected; Paragraphs 0018, 0020, 0021, 0025, 0027, 0050, 0051 and 0064 provide for “Multiply-then-Add (Compare-Multiply-Add (CMA)” algorithm such that a value of one (1) is provided when the encrypted query string precisely matches the encrypted dataset (ciphertext)—wherein the multiply first implies querying only the non-zero index values or locations of the query vector as a product with zero (0) will nullify elements of ciphertext that correspond to the zero (0) index value of the query vector; Paragraphs 0047, 0048, 0049, 0050, 0051, 0052, 0057, 0058, 0060 and 0061 provides for searching index values or locations in the ciphertext; Paragraphs 0024, 0047, 0047, 0048, 0049, 0050, 0051, 0052, 0053, 0057, 0058, 0060, 0061, 0066 and 0068 provides for detecting for match ciphertext values with encrypted queries; Paragraphs 0056 and 0063 provides for hashing, d-cuckoo hashing and applying the hashing to the query string X to generate a hashed query string H(X); Paragraph 0068 also provides for a batched ciphertext that has a one (1) in each slot that corresponds to a non-zero hash table bin and zero in the rest of the slots and Mask(H(X)) has a one (1) in non-empty (not equal to null) bins and a zero (0 or null) in other slots—such that, the masks will automatically invalidate all rows that are not supposed to be included in the comparison by setting them to zero—implying that the remaining index values or locations of the secret data are not searched; Note: The claim limitation “directly search one or more index values or locations” does not present an upper limit—implying that the upper limit may be 0 or any finite value. Hence, searching through a batch of size ‘B’ reads on the limitation and searching stops when a match is determined for a given batch ‘B’ and it does not continue till the end of the entire ciphertext-space). Note: Claim 1’s limitation “directly search one or more index values or locations” does not present an upper limit—implying that the upper limit may be ‘0 (zero)’ or any finite value—including a singular value or location. Hence, searching through a batch of size ‘B’ reads on the limitation and searching stops when a match is determined for a given batch ‘B’ and it does not continue till the end of the entire ciphertext-space; Also, the Applicant’s specification (paragraph 0033) also shows an example of a search involving the entire ciphertext-space).
Hence the amended claim 1 is obvious over Laine_1, Laine_2, Williams_1 and Conway. The detailed summary is provided under the 35 U.S.C. 103 rejection. Further, the patentability of the dependent claims should be determined based on the claimed limitations recited thereon, rather than their independent claim 1. Hence, the Applicant’s arguments in view of the amendments have been fully considered but they are not persuasive in view of reasons set forth above and the rejection of claims 1 under 35 U.S.C 103 will be maintained and similar rationale applies to claims 2-26.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

Claims 1-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claims 1, 9, 14 and 22 recite the limitations, “transform the X into Y comprising an encoding of the unencrypted secret data and respective linked unique indices, wherein the transformation is an Z that maps each distinct value of the unencrypted M to a unique index in the encoded M, wherein each unique index is represented by a unique index value or a unique index location in the encoded M” and “wherein the homomorphic encryption key preserves the order of the unique indices of the Z of the M or alters the order of the unique indices in a manner that is bijective or injective to the order of the unique indices in the encoded M”—wherein M is the secret data (or data that the applicant claims to protect or keep secret), X is the unencrypted secret data, Y is encoded secret data and Z is an injective encoding (transformation operation as claimed by the applicant) in claim 1. 
The nature of the transformation operation Z which transforms the structure of X to Y is unclear and the relationship between the structures of X and Y are unclear as per the written claim language. It is unclear if the applicant is claiming to utilize a hash function for Z (injective encoding/transformation operation), wherein the hash function to transform X to Y might be a perfect hashing function (injective hash function) or any regular hashing function. Further, it is also unclear if the applicant is claiming to have developed a new injective hash function (new perfect hashing function) or if the applicant is utilizing a widely available perfect hashing function. 
Also, the claim limitation ‘preserving the index’ of the Z (injective encoding) of the M (secret data) is lacking enablement and definiteness because it is unclear as to how the Applicant the applicant is claiming to “preserve the order of the index (as described in the specification)” or ‘L’ which maps to the original order or value of the index’. It is also unclear whether the applicant is homomorphically encrypting ‘A’, ‘B’, ‘C’, ‘D’ and ‘E’ or the Markush Group A, B, C, D and E—wherein A is the value of the index, B is the value linked to the index, C is the order of the index (as expressed in the specification), D is the offset linked to the index which is linked to the encoded secret data and E is an alternate structure that bears an injective relationship (one-to-one correspondence) with the index. Given the lack of clarity and given the lack of enablement in the written claim language and specification, the Examiner finds that one of ordinary skill in the art would find the written claim language (as expressed) and presented for examination to be missing essential elements and information that describe the cooperative relationship between X, Y, Z and M. Hence, the claim is being interpreted as being unclear, indefinite and lacking enablement. The Specification does not provide the information needed (specifically paragraphs 0020, 0022-0023 and 0080-0084) to enable the Examiner or a person of ordinary skill in the art to examine the claims, the modes of operation and determine the scope of the claims. 
Claims 2-8, 10-13, 15-21 and 23-26 are dependent on their respective parent (independent) claim and they inherit the deficiency of their respective (independent) parent claim and they do not cure the deficiency.
The Specification does not provide the information needed (specifically paragraphs 0080-0084) to enable the Examiner to examine the claims, the modes of operation and determine the scope of the claims.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-26  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  
The omitted structural cooperative relationships are: Claims 1, 9, 14 and 22 recite the limitations, “transform the X into Y using Z such that each distinct value of the unencrypted M is mapped to a unique index in the encoded M” and “wherein the homomorphic encryption key preserves the indexing of the Z of the M”—wherein M is the secret data (or data that the applicant claims to protect or keep secret), X is the unencrypted secret data, Y is encoded secret data and Z is an injective encoding (transformation operation as claimed by the applicant) in claim 1. The nature of the transformation operation Z which transforms the structure of X to Y is unclear and the relationship between the structures of X and Y are unclear as per the written claim language. It is unclear if the applicant is claiming to utilize a hash function for Z (injective encoding/transformation operation), wherein the hash function to transform X to Y might be a perfect hashing function (injective hash function) or any regular hashing function. Further, it is also unclear if the applicant is claiming to have developed a new injective hash function (new perfect hashing function) or if the applicant is utilizing a widely available perfect hashing function. 
Also, the claim limitation ‘preserving the index’ of the Z (injective encoding) of the M (secret data) is lacking definiteness because it is unclear whether the applicant is claiming to “preserve the order of the index (as described in the specification)” or “preserve the actual value of the index” or “preserving the algebraic structure of the index” or “developing an alternate (or hidden) structure ‘L’ which maps to the original order or value of the index’. It is also unclear whether the applicant is homomorphically encrypting ‘A’, ‘B’, ‘C’, ‘D’ and ‘E’ or the Markush Group A, B, C, D and E—wherein A is the value of the index, B is the value linked to the index, C is the order of the index (as expressed in the specification), D is the offset linked to the index which is linked to the Claims 2-8, 10-13, 15-21 and 23-26 are dependent on their respective parent (independent) claim and they inherit the deficiency of their respective (independent) parent claim and they do not cure the deficiency.
For the purpose of further examination, the examiner shall interpret the limitation “wherein the homomorphic encryption key preserves the indexing of the Z of the M”—wherein M is the secret data (or data that the applicant claims to protect or keep secret), X is the unencrypted secret data, Y is encoded secret data and Z is an injective encoding (transformation operation as claimed by the applicant) as “preserving the algebraic structure of the index such that the encryption of the encoded secret data when subject to decryption results in retrieval of the originally encoded secret data and the further decoding of the encoded secret data results in the retrieval of the unencrypted secret data”. Further, the examiner shall interpret the limitation, “transform the X into Y using Z such that each distinct value of the unencrypted M is mapped to a unique index in the encoded M” as “transform the X into Y using Z such that Y is an real number or integer number encoded as a polynomial and each distinct value of the unencrypted M is mapped to a unique index (real or integer coefficient of the encoded polynomial) in the encoded M”—wherein M is the secret data (or data that the applicant claims to protect or keep secret).
Claim 4-8, 12-13, 17-21 and 25-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claims 4, 12, 17 and 25 recites the limitation "pairwise values" in the claim language.  There is insufficient antecedent basis for this limitation in the claim. The dependent claims inherit the deficiency and they do not cure the deficiency.
Claims 7 and 20 recites the limitations “is represented by a double- linked list comprising an outer list representing the N datasets and an inner list representing the MN values associated with each dataset”; “a matrix of dimensions greater than or equal to N x maximum MN, or vectors of cumulative length greater than or equal to             
                
                    
                        ∑
                        
                            n
                            ∈
                            N
                        
                    
                    
                        n
                        .
                        
                            
                                M
                            
                            
                                n
                            
                        
                    
                
            
        ”. The boundaries and definitions of variables N and MN are unclear and indefinite. It is also unclear whether the applicant is claiming A or B or the Markush Group A-B, wherein A is ‘any’ data (or database (organized data)) of ‘any’ size and ‘any’ value that is represented by a double-linked list structure and B is the structure of the database that is bounded by ‘any’ size and type of data and contains ‘any’ value and it is unclear and indefinite. Further, the structure and boundaries of the outer list and inner list as written in claim language are unclear and indefinite. Further, the limitation of maximum MN is unclear and indefinite because maximum MN maybe interpreted as Maximum of the value of MN or Maximum of the number of MN values or maximum-MN (which corresponds to a value that is indefinite). Also, the mathematical expression             
                
                    
                        ∑
                        
                            n
                            ∈
                            N
                        
                    
                    
                        n
                        .
                        
                            
                                M
                            
                            
                                n
                            
                        
                    
                
            
         is unclear and it’s evaluation to determine the computed value is unclear and indefinite. Claims 8 and 21 inherit the deficiency from their parent (independent) claim and they do not cure the deficiency.
For the purpose of further examination, the examiner shall interpret the system of claim 7 and its corresponding structure of a database-memory system that is further limited by the size and structure of the variables N and MN and it shall not be interpreted as ‘any’ data. Further, the expression maximum MN shall be interpreted as ‘any’ value for the purpose of examination and the expression             
                
                    
                        ∑
                        
                            n
                            ∈
                            N
                        
                    
                    
                        n
                        .
                        
                            
                                M
                            
                            
                                n
                            
                        
                    
                
            
         shall be interpreted as a vector of any length. 
Claims 8 and 20 recites the limitation “the segments are divided into fixed lengths, resulting in a plurality of encoded secret data segments that have a combination of data from multiple of the N datasets”. It is unclear whether the limitation “multiple of the N datasets” is to be interpreted 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 9-11, 14-16 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Laine et al (US Patent Publication No. 2018/0131506 A1; hereinafter Laine_1) in view of Laine et al (US Patent Publication No. 2018/0198601 Al; hereinafter Laine_2) in view of Williams (US Patent Publication No. 2018/0212775 A1; hereinafter Williams_1) in view of Conway (US Patent Publication No. 2020/0134199 A1; hereinafter Conway).
Regarding claim 1, Laine_1 teaches: 
An encryption system for generating an efficiently searchable encryption of secret data, the system comprising (Laine_1: Figures 1 (entire figure) and figure 2 (entire figure) provides for a searchable encryption system): 
one or more memories configured to store unencrypted secret data (Laine_1: Figure 1, element 102 and paragraph 0021 provides for plaintext input; Paragraph 0021 provides for memory portion that contains plaintext); and 
one or more processors configured to: transform the unencrypted secret data into encoded secret data comprising an encoding of the unencrypted secret data and respective linked unique indices, wherein the transformation is an injective encoding that maps each distinct value of the unencrypted secret data is mapped to a unique index in the encoded secret data,  wherein each unique index is represented by a unique index value or a unique index location in the encoded secret data (Laine_1: Paragraph 0004 provides for injective encoding—where systems encode the rational number plaintexts as integers modulo bN+1, wherein b is an integer base and N is a number of available digits—and the encoded plaintext will be an integer (index value); Paragraph 0005 provides for representing a plaintext as a rational number x (index value) which is encoded based on a modular product of the rational number x and bN with respect to modulus bN+1); 
homomorphically encrypt the encoded secret data using the homomorphic encryption key to generate one or more secret data ciphertexts encrypting the encoding of the unencrypted secret data and the respective linked unique indices, wherein the homomorphic encryption key preserves the order of the unique indices of the injective encoding of the secret data or alters the order of the unique indices in a manner that is bijective or injective to the order of the unique indices in the encoded secret data (Laine_1: Paragraphs 0023, 0024 and 0025 provide for homomorphic encryption of a polynomial which is an encoding of Z; Paragraphs 0004 and 0025 provides for decrypting to obtain encoded (but unencrypted) plaintext Z—which implies the homomorphic encryption key preserves the indexing of the injective encoding of the secret data; Examiner’s Note: Altering the order in an injective manner simply means that there is a one-to-one association between elements in the original data and elements in the encrypted data. Therefore, reference Laine_1 discloses altering the order in an injective manner because reference Laine_1 discloses that the encrypted data set has the same number of elements as the encoded data set); and 
transmit the one or more secret data ciphertexts to an external system for searching the secret data ciphertexts for one or more encoded queries (Laine_1: Paragraph 0018 provides for sending the ciphertext to a service provider (external system) for subsequent homomorphic processing);
Since Laine_1 does not explicitly teach [one or more memories configured to store] a homomorphic encryption key, Laine_2 in a similar field of endeavor (Searching in Encrypted Data) teaches, [one or more memories configured to store] a homomorphic encryption key (Laine_2: Paragraph 0005 provides for memory that stores encrypted data; Paragraphs 0032 and 0033 provide for homomorphic encrypted data; Paragraph 0003, 0037 and 0074 provide for client’s public key (homomorphic encryption key), public key ‘pk’, secret key ‘sk’ and evaluation keys ‘evk’).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Homomorphic Encryption System & Method of Laine_1 with the String Matching in Encrypted Data of Laine_2 such that the system of Laine_1 modified by Laine_2, includes one or more memories configured to store a homomorphic encryption key. One would have been motivated to make such a combination in order to have access to the decryption key to improve speed of encryption and decryption operations and reduce computational costs at an external entity as well as to maintain compliance (Laine_2: Paragraph 0003 provides for cloud-based storage to have access to the decryption key).
Since Laine_1 does not teach, to directly search one or more index values or locations of the secret data ciphertexts, to detect if one or more values of the secret data ciphertexts match one or more values of the encoded queries at the one or more query index values or locations, without searching the remaining index values or locations of the secret data ciphertexts, Laine_2 teaches to directly search one or more index values or locations of the secret data ciphertexts, to detect if one or more values of the secret data ciphertexts match one or more values of the encoded queries at the one or more query index values or locations, without searching the remaining index values or locations of the secret data ciphertexts (Laine_2: Paragraph 0032 provides for searching an encrypted dataset using homomorphic encryption; Paragraphs 0041, 0042 0043, 0044, 0045, 0046 and 0064 provides for query string X, dataset D and “Add-then-Multiply (Compare-Add-Multiply (CAM))” algorithm—where the string matching application implements add-then-multiply algorithm—returning a zero (0) when a match is detected; Paragraphs 0018, 0020, 0021, 0025, 0027, 0050, 0051 and 0064 provide for “Multiply-then-Add (Compare-Multiply-Add (CMA)” algorithm such that a value of one (1) is provided when the encrypted query string precisely matches the encrypted dataset (ciphertext)—wherein the multiply first implies querying only the non-zero index values or locations of the query vector as a product with zero (0) will nullify elements of ciphertext that correspond to the zero (0) index value of the query vector; Paragraphs 0047, 0048, 0049, 0050, 0051, 0052, 0057, 0058, 0060 and 0061 provides for searching index values or locations in the ciphertext; Paragraphs 0024, 0047, 0047, 0048, 0049, 0050, 0051, 0052, 0053, 0057, 0058, 0060, 0061, 0066 and 0068 provides for detecting for match ciphertext values with encrypted queries; Paragraphs 0056 and 0063 provides for hashing, d-cuckoo hashing and applying the hashing to the query string X to generate a hashed query string H(X); Paragraph 0068 also provides for a batched ciphertext that has a one (1) in each slot that corresponds to a non-zero hash table bin and zero in the rest of the slots and Mask(H(X)) has a one (1) in non-empty (not equal to null) bins and a zero (0 or null) in other slots—such that, the masks will automatically invalidate all rows that are not supposed to be included in the comparison by setting them to zero—implying that the remaining index values or locations of the secret data are not searched; Note: The claim limitation “directly search one or more index values or locations” does not present an upper limit—implying that the upper limit may be 0 or any finite value. Hence, searching through a batch of size ‘B’ reads on the limitation and searching stops when a match is determined for a given batch ‘B’ and it does not continue till the end of the entire ciphertext-space).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the Homomorphic Encryption System & Method of Laine_1 with the String Matching in Encrypted Data of Laine_2 such that the system of Laine_1 further modified by Laine_2, directly search one or more index values or locations of the secret data ciphertexts, to detect if one or more values of the secret data ciphertexts match one or more values of the encoded queries at the one or more query index values or locations, without searching the remaining index values or locations of the secret data ciphertexts. One would have been motivated to make such a combination in order to improve security and maintain compliance with current industrial practice and trends (Laine_2: Paragraph 0003 provides for improving security by utilizing the properties of homomorphic encryption).
Since Laine_1 in view of Laine_2 does not teach wherein the one or more encoded queries are encoded by [an] injective encoding, Williams_1 in a similar field of endeavor (Secure Analytics Using Homomorphic and Injective Format Preserving Encryption) teaches wherein the one or more encoded queries are encoded by the [an] injective encoding (Williams_1: Abstract provides for a set of homomorphic analytic vectors—which are equivalent to one or more encoded queries; Paragraph 0013 provides for an injective (one-to-one mapping) between the input and output; Paragraphs 0003, 0004, 0005, 0012, 0016, 0018, 0019 provides for a format-preserving encryption (injective encoding function); Paragraph 0028 provides for keyed hash function H; Paragraph 0056 provides for a match of structure or format between the homomorphically analytic vectors (encoded queries) and encrypted and decrypted result by utilizing an injective Format Preserving Encryption (FPE)).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Homomorphic Encryption System & Method of Laine_1 with the String Matching in Encrypted Data of Laine_2 with the Secure Analytics Using Homomorphic and Injective Format Preserving Encryption of Williams_1 such that the system of Laine_1 modified by Laine_2 and Williams_1 encodes one or more queries by [an] injective encoding. One would have been motivated to make such a combination in order to improve security, maintain compliance with current industrial practice and trends and ensure that the structure or format the encoded queries and output results in a match (Williams_1: Paragraph 0056 provides for structural and format alignment).
Since Laine_1 in view of Laine_2 does not ‘explicitly’ teach to [directly search one or more index values or locations of the secret data ciphertexts] corresponding to one or more query index values or locations mapped to the one or more encoded queries by the injective encoding, Williams_1 teaches, to [directly search one or more index values or locations of the secret data ciphertexts] corresponding to one or more query index values or locations mapped to the one or more encoded queries by the injective encoding (Williams_1: Paragraph 0030 provides for a hash function H that processes terms {T} to remove zero value bitmasks; Paragraph 0031 provides for non-zero value bitmasks; Paragraph 0035 provides a query vector Q_V that contains nonzero entries for terms in {T}—which is corresponding to one or more query index values or locations having non-zero query values and searching the ciphertext for index values or locations that correspond to nonzero query index values or locations or index values or locations mapped to the one or more encoded queries by the injective encoding).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the Homomorphic Encryption Laine_1 with the String Matching in Encrypted Data of Laine_2 with the Secure Analytics Using Homomorphic and Injective Format Preserving Encryption of Williams_1 such that the system of Laine_1 modified by Laine_2 and Williams_1 [directly search one or more index values or locations of the secret data ciphertexts] corresponding to one or more query index values or locations having non-zero query values. One would have been motivated to make such a combination in order to reduce computing time and maintain compliance with current industrial practice and trends (Williams_1: Paragraph 0031 provides for reducing computing time).
Since Laine_1 in view of Laine_2 in view of Willaims_1 does not ‘explicitly’ teach [one or more encoded queries are encoded by the] same [injective encoding] as the secret data, Conway in a similar field of endeavor (Increasing Search Ability of Private Encrypted Data) teaches [one or more encoded queries are encoded by the] same [injective encoding] as the secret data (Conway: Paragraph 0005 provides for general hash and a cryptographic hash function (encoding) that allows for verification that input data matches a stored hash value—making it difficult to find any two unique data pieces that hash to the same value—thus establishing that the encoding is unique; Paragraph 0006 provides for hashing operation (injective encoding), storing the hashes (indexes) and performing a same hash operation on the search query).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Homomorphic Encryption System & Method of Laine_1 with the String Matching in Encrypted Data of Laine_2 with the Secure Analytics Using Homomorphic and Injective Format Preserving Encryption of Williams_1 with the Increasing Search Ability of Private Encrypted Data of Conway such that the system of Laine_1 modified by Laine_2, Williams_1 and Conway encodes one or more queries by the same injective encoding as the secret data. One would have been motivated to make such a combination in order to improve system capability for exact matches, maintain compliance with current industrial practice and trends and ensure that the structure or format the encoded queries (Conway: Paragraphs 0005 and 0006 provides for providing matching results when exact search terms are provided).
Regarding claim 2, the rejection of claim 1 is incorporate. Laine_1 in view of Laine_2 in view of Williams_1 teaches: 
The system of claim 1, wherein the one or more encoded queries are unencrypted or query ciphertexts encrypted by the same homomorphic encryption key used to encrypt the secret data ciphertexts (Williams_1: Paragraph 0024, 0034 and 0041 provides for private key associated with E (Encryption Scheme) and Q_V (query vector)).
Regarding claim 3, the rejection of claim 1 is incorporate. Williams_1 teaches: 
The system of claim 1, wherein only the one or more query index values or locations are selectively searched and not the remaining index values or locations of the secret data ciphertexts by homomorphically operating on the values of the secret data ciphertexts by non-zero query values only at the one or more query index values or locations and zero query values at all remaining index values or locations (Williams_1: Paragraph 0030 provides for a hash function H that processes terms {T} to remove zero value bitmasks; Paragraph 0031 provides for non-zero value bitmasks; Paragraph 0035 provides a query vector Q_V that contains nonzero entries for terms in {T}—which is corresponding to one or more query index values or locations having non-zero query values and searching the ciphertext for index values or locations that correspond to nonzero query index values or locations).
	Regarding claim 9, Laine_1 in view of Laine_2 in view of Williams_1 in view of Conway teaches: 
A search system for efficiently searching an encrypted secret data ciphertext, the search system comprising (Laine_1: Figures 1, elements 110 and 118 provide for a Processing and figure 2 (entire figure) provides for processing service providers (search system); Laine_2: Figure 2, element 202 provides for a Cloud-based service): 
(Laine_2: Paragraph 0005 provides for receiving an encrypted query string); and 
one or more processors configured to: transform the queries into one or more encoded queries comprising an encoding of the one or more queries and respective linked unique indices wherein the transformation is an injective encoding that maps each distinct value of the one or more queries to a unique index in the one or more encoded queries wherein each unique index is represented by a unique value or a unique index location in the encoded queries (Laine_1: Paragraph 0004 provides for injective encoding—where systems encode the rational number plaintexts as integers modulo bN+1, wherein b is an integer base and N is a number of available digits—and the encoded plaintext will be an integer (index value); Paragraph 0005 provides for representing a plaintext as a rational number x (index value) which is encoded based on a modular product of the rational number x and bN with respect to modulus bN+1);
receive, from an external encryption system, one or more secret data ciphertexts that represent a homomorphic encryption of secret data using a homomorphic encryption key  (Laine_1: Paragraph 0021 provides for receiving ciphertext by communication device 101 (Figure 1, element 101; Laine_2: Paragraph 0005 provides for memory that stores encrypted data; Paragraphs 0032 and 0033 provide for homomorphic encrypted data; Paragraph 0003, 0037 and 0074 provide for client’s public key (homomorphic encryption key), public key ‘pk’, secret key ‘sk’ and evaluation keys ‘evk’); 
wherein the secret data ciphertexts encrypt an encoding of the secret data and respective linked unique indices that is encoded by the same injective encoding as the one or more encoded queries (Williams_1: Abstract provides for a set of homomorphic analytic vectors—which are equivalent to one or more encoded queries; Paragraph 0013 provides for an injective (one-to-one mapping) between the input and output; Paragraphs 0003, 0004, 0005, 0012, 0016, 0018, 0019 provides for a format-preserving encryption (injective encoding function); Paragraph 0028 provides for keyed hash function H; Paragraph 0056 provides for a match of structure or format between the homomorphically analytic vectors (encoded queries) and encrypted and decrypted result by utilizing an injective Format Preserving Encryption (FPE); Conway: Paragraph 0005 provides for general hash and a cryptographic hash function (encoding) that allows for verification that input data matches a stored hash value—making it difficult to find any two unique data pieces that hash to the same value—thus establishing that the encoding is unique; Paragraph 0006 provides for hashing operation (injective encoding), storing the hashes (indexes) and performing a same hash operation on the search query); and 
search the secret data ciphertexts for the one or more encoded queries by directly searching one or more index values or locations of the secret data ciphertexts corresponding to one or more query index values or locations mapped to the one or more encoded queries by the injective encoding, to detect if one or more values of the secret data ciphertexts match one or more values of the encoded queries at the one or more query index values or locations, without searching the remaining index values or locations of the secret data ciphertexts (Laine_2: Paragraph 0032 provides for searching an encrypted dataset using homomorphic encryption; Paragraphs 0041, 0042 0043, 0044, 0045, 0046 and 0064 provides for query string X, dataset D and “Add-then-Multiply (Compare-Add-Multiply (CAM))” algorithm—where the string matching application implements add-then-multiply algorithm—returning a zero (0) when a match is detected; Paragraphs 0018, 0020, 0021, 0025, 0027, 0050, 0051 and 0064 provide for “Multiply-then-Add (Compare-Multiply-Add (CMA)” algorithm such that a value of one (1) is provided when the encrypted query string precisely matches the encrypted dataset (ciphertext)—wherein the multiply first implies querying only the non-zero index values or locations of the query vector as a product with zero (0) will nullify elements of ciphertext that correspond to the zero (0) index value of the query vector; Paragraphs 0047, 0048, 0049, 0050, 0051, 0052, 0057, 0058, 0060 and 0061 provides for searching index values or locations in the ciphertext; Paragraphs 0024, 0047, 0047, 0048, 0049, 0050, 0051, 0052, 0053, 0057, 0058, 0060, 0061, 0066 and 0068 provides for detecting for match ciphertext values with encrypted queries; Paragraphs 0056 and 0063 provides for hashing, d-cuckoo hashing and applying the hashing to the query string X to generate a hashed query string H(X); Paragraph 0068 also provides for a batched ciphertext that has a one (1) in each slot that corresponds to a non-zero hash table bin and zero in the rest of the slots and Mask(H(X)) has a one (1) in non-empty (not equal to null) bins and a zero (0 or null) in other slots—such that, the masks will automatically invalidate all rows that are not supposed to be included in the comparison by setting them to zero—implying that the remaining index values or locations of the secret data are not searched; Williams_1: Paragraph 0030 provides for a hash function H that processes terms {T} to remove zero value bitmasks; Paragraph 0031 provides for non-zero value bitmasks; Paragraph 0035 provides a query vector Q_V that contains nonzero entries for terms in {T}—which is corresponding to one or more query index values or locations having non-zero query values and searching the ciphertext for index values or locations that correspond to nonzero query index values or locations).
Regarding claim 10, the rejection of claim 9 is incorporate. Laine_1 in view of Laine_2 in view of Williams_1 in view of Conway teaches: 
The system of claim 9, wherein the one or more processors are configured to encrypt the queries by the same homomorphic encryption key used to encrypt the secret data ciphertexts or search with unencrypted queries (Williams_1: Paragraph 0024, 0034 and 0041 provides for private key associated with E (Encryption Scheme) and Q_V (query vector)).
Regarding claim 11, the rejection of claim 9 is incorporate. Laine_1 in view of Laine_2 in view of Williams_1 in view of Conway teaches: 
The system of claim 9, wherein the one or more processors are configured to selectively search only the one or more query index values or locations and not the remaining index values or locations of the secret data ciphertexts by homomorphically operating on the values of the secret data ciphertexts by non-zero query values only at the one or more query index values or locations and zero query values at all remaining index values or locations (Williams_1: Paragraph 0030 provides for a hash function H that processes terms {T} to remove zero value bitmasks; Paragraph 0031 provides for non-zero value bitmasks; Paragraph 0035 provides a query vector Q_V that contains nonzero entries for terms in {T}—which is corresponding to one or more query index values or locations having non-zero query values and searching the ciphertext for index values or locations that correspond to nonzero query index values or locations; Laine_2: Paragraph 0032 provides for searching an encrypted dataset using homomorphic encryption; Paragraphs 0041, 0042 0043, 0044, 0045, 0046 and 0064 provides for query string X, dataset D and “Add-then-Multiply (Compare-Add-Multiply (CAM))” algorithm—where the string matching application implements add-then-multiply algorithm—returning a zero (0) when a match is detected; Paragraphs 0018, 0020, 0021, 0025, 0027, 0050, 0051 and 0064 provide for “Multiply-then-Add (Compare-Multiply-Add (CMA)” algorithm such that a value of one (1) is provided when the encrypted query string precisely matches the encrypted dataset (ciphertext)—wherein the multiply first implies querying only the non-zero indices of the query vector as a product with zero (0) will nullify elements of ciphertext that correspond to the zero (0) index value of the query vector; Paragraphs 0047, 0048, 0049, 0050, 0051, 0052, 0057, 0058, 0060 and 0061 provides for searching indices in the ciphertext;).
Regarding claim 14, Laine_1 in view of Laine_2 in view of Williams_1 in view of Conway teaches: 
A method for generating an efficiently searchable encryption of secret data, the method comprising (Laine_1: Figures 1 (entire figure) and figure 2 (entire figure) provides for a searchable encryption method): 
storing unencrypted secret data and a homomorphic encryption key (Laine_1: Figure 1, element 102 and paragraph 0021 provides for plaintext input; Paragraph 0021 provides for memory portion that contains plaintext; Laine_2: Paragraph 0005 provides for memory that stores encrypted data; Paragraphs 0032 and 0033 provide for homomorphic encrypted data; Paragraph 0003, 0037 and 0074 provide for client’s public key (homomorphic encryption key), public key ‘pk’, secret key ‘sk’ and evaluation keys ‘evk’);
(Laine_1: Paragraph 0004 provides for injective encoding—where systems encode the rational number plaintexts as integers modulo bN+1, wherein b is an integer base and N is a number of available digits—and the encoded plaintext will be an integer (index value); Paragraph 0005 provides for representing a plaintext as a rational number x (index value) which is encoded based on a modular product of the rational number x and bN with respect to modulus bN+1); 
homomorphically encrypting the encoded secret data using the homomorphic encryption key to generate one or more secret data ciphertexts, encrypting the encoding of the unencrypted secret data and the respective linked unique indices, wherein the homomorphic encryption key preserves the order of the unique index values or locations of the injective encoding of the secret data or alters the order of the unique index values or locations in a manner that is bijective or injective to the order of the unique index values or locations in the encoded secret data  (Laine_1: Paragraphs 0023, 0024 and 0025 provide for homomorphic encryption of a polynomial which is an encoding of Z; Paragraph 0025 provides for decrypting to obtain encoded (but unencrypted) plaintext Z—which implies the homomorphic encryption key preserves the indexing of the injective encoding of the secret data), and 
transmitting the one or more secret data ciphertexts to an external system for searching the secret data ciphertexts for one or more encoded queries (Laine_1: Paragraph 0018 provides for sending the ciphertext to a service provider (external system) for subsequent homomorphic processing);
wherein the one or more encoded queries are encoded by the same injective encoding as the secret data (Williams_1: Abstract provides for a set of homomorphic analytic vectors—which are equivalent to one or more encoded queries; Paragraph 0013 provides for an injective (one-to-one mapping) between the input and output; Paragraphs 0003, 0004, 0005, 0012, 0016, 0018, 0019 provides for a format-preserving encryption (injective encoding function); Paragraph 0028 provides for keyed hash function H; Paragraph 0056 provides for a match of structure or format between the homomorphically analytic vectors (encoded queries) and encrypted and decrypted result by utilizing an injective Format Preserving Encryption (FPE); Conway: Paragraph 0005 provides for general hash and a cryptographic hash function (encoding) that allows for verification that input data matches a stored hash value—making it difficult to find any two unique data pieces that hash to the same value—thus establishing that the encoding is unique; Paragraph 0006 provides for hashing operation (injective encoding), storing the hashes (indexes) and performing a same hash operation on the search query).
to directly search one or more index values or locations of the secret data ciphertexts corresponding to one or more query index values or locations mapped to the one or more encoded queries by the injective encoding, to detect if one or more values of the secret data ciphertexts match one or more values of the encoded queries at the one or more query index values or locations, without searching the remaining index values or locations of the secret data ciphertexts (Laine_2: Paragraph 0032 provides for searching an encrypted dataset using homomorphic encryption; Paragraphs 0041, 0042 0043, 0044, 0045, 0046 and 0064 provides for query string X, dataset D and “Add-then-Multiply (Compare-Add-Multiply (CAM))” algorithm—where the string matching application implements add-then-multiply algorithm—returning a zero (0) when a match is detected; Paragraphs 0018, 0020, 0021, 0025, 0027, 0050, 0051 and 0064 provide for “Multiply-then-Add (Compare-Multiply-Add (CMA)” algorithm such that a value of one (1) is provided when the encrypted query string precisely matches the encrypted dataset (ciphertext)—wherein the multiply first implies querying only the non-zero index values or locations of the query vector as a product with zero (0) will nullify elements of ciphertext that correspond to the zero (0) index value of the query vector; Paragraphs 0047, 0048, 0049, 0050, 0051, 0052, 0057, 0058, 0060 and 0061 provides for searching index values or locations in the ciphertext; Paragraphs 0024, 0047, 0047, 0048, 0049, 0050, 0051, 0052, 0053, 0057, 0058, 0060, 0061, 0066 and 0068 provides for detecting for match ciphertext values with encrypted queries; Paragraphs 0056 and 0063 provides for hashing, d-cuckoo hashing and applying the hashing to the query string X to generate a hashed query string H(X); Paragraph 0068 also provides for a batched ciphertext that has a one (1) in each slot that corresponds to a non-zero hash table bin and zero in the rest of the slots and Mask(H(X)) has a one (1) in non-empty (not equal to null) bins and a zero (0 or null) in other slots—such that, the masks will automatically invalidate all rows that are not supposed to be included in the comparison by setting them to zero—implying that the remaining index values or locations of the secret data are not searched; Williams_1: Paragraph 0030 provides for a hash function H that processes terms {T} to remove zero value bitmasks; Paragraph 0031 provides for non-zero value bitmasks; Paragraph 0035 provides a query vector Q_V that contains nonzero entries for terms in {T}—which is corresponding to one or more query index values or locations having non-zero query values and searching the ciphertext for index values or locations that correspond to nonzero query index values or locations). 
Regarding claim 15, the rejection of claim 14 is incorporate. Laine_1 in view of Laine_2 in view of Williams_1 in view of Conway teaches: 
The method of claim 14, wherein the one or more encoded queries are unencrypted or query ciphertexts encrypted by the same homomorphic encryption key used to encrypt the secret data ciphertexts (Williams_1: Paragraph 0024, 0034 and 0041 provides for private key associated with E (Encryption Scheme) and Q_V (query vector)).
Regarding claim 16, the rejection of claim 14 is incorporate. Laine_1 in view of Laine_2 in view of Williams_1 in view of Conway teaches: 
The method of claim 14, wherein only the one or more query index values or locations are selectively searched and not the remaining index values or locations of the secret data ciphertexts by homomorphically operating on the values of the secret data ciphertexts by non-zero query (Williams_1: Paragraph 0030 provides for a hash function H that processes terms {T} to remove zero value bitmasks; Paragraph 0031 provides for non-zero value bitmasks; Paragraph 0035 provides a query vector Q_V that contains nonzero entries for terms in {T}—which is corresponding to one or more query index values or locations having non-zero query values and searching the ciphertext for index values or locations that correspond to nonzero query index values or locations).
Regarding claim 22, Laine_1 in view of Laine_2 in view of Williams_1 in view of Conway teaches: 
A method for efficiently searching an encrypted secret data ciphertext, the method comprising (Laine_1: Figures 1, elements 110 and 118 provide for a Processing and figure 2 (entire figure) provides for processing service providers (search method); Laine_2: Figure 2, element 202 provides for a Cloud-based service): 
storing one or more queries (Laine_2: Paragraph 0005 provides for receiving an encrypted query string); 
transforming the queries into one or more encoded queries comprising an encoding of the one or more queries and respective linked unique indices, wherein the transformation is using an injective encoding such that maps each distinct value of the one or more unencrypted queries is mapped to a unique index in the one or more encoded queries, wherein each unique index is represented by a unique index value or a unique index location in the encoded queries (Laine_1: Paragraph 0004 provides for injective encoding—where systems encode the rational number plaintexts as integers modulo bN+1, wherein b is an integer base and N is a number of available digits—and the encoded plaintext will be an integer (index value); Paragraph 0005 provides for representing a plaintext as a rational number x (index value) which is encoded based on a modular product of the rational number x and bN with respect to modulus bN+1);
(Laine_1: Paragraph 0021 provides for receiving ciphertext by communication device 101 (Figure 1, element 101); 
wherein the secret data ciphertexts encrypt an encoding of the secret data and respective linked unique indices that is encoded by the same injective encoding as the one or more encoded queries (Williams_1: Abstract provides for a set of homomorphic analytic vectors—which are equivalent to one or more encoded queries; Paragraph 0013 provides for an injective (one-to-one mapping) between the input and output; Paragraphs 0003, 0004, 0005, 0012, 0016, 0018, 0019 provides for a format-preserving encryption (injective encoding function); Paragraph 0028 provides for keyed hash function H; Paragraph 0056 provides for a match of structure or format between the homomorphically analytic vectors (encoded queries) and encrypted and decrypted result by utilizing an injective Format Preserving Encryption (FPE); Conway: Paragraph 0005 provides for general hash and a cryptographic hash function (encoding) that allows for verification that input data matches a stored hash value—making it difficult to find any two unique data pieces that hash to the same value—thus establishing that the encoding is unique; Paragraph 0006 provides for hashing operation (injective encoding), storing the hashes (indexes) and performing a same hash operation on the search query); and 
searching the secret data ciphertexts for the one or more encoded queries by directly searching one or more index values or locations of the secret data ciphertexts corresponding to one or more query index values or locations mapped to the one or more encoded queries by the injective encoding, to detect if one or more values of the secret data ciphertexts match one or more values of the encoded queries at the one or more query index values or locations, without searching the remaining index values or locations of the secret data ciphertexts (Laine_2: Paragraph 0032 provides for searching an encrypted dataset using homomorphic encryption; Paragraphs 0041, 0042 0043, 0044, 0045, 0046 and 0064 provides for query string X, dataset D and “Add-then-Multiply (Compare-Add-Multiply (CAM))” algorithm—where the string matching application implements add-then-multiply algorithm—returning a zero (0) when a match is detected; Paragraphs 0018, 0020, 0021, 0025, 0027, 0050, 0051 and 0064 provide for “Multiply-then-Add (Compare-Multiply-Add (CMA)” algorithm such that a value of one (1) is provided when the encrypted query string precisely matches the encrypted dataset (ciphertext)—wherein the multiply first implies querying only the non-zero index values or locations of the query vector as a product with zero (0) will nullify elements of ciphertext that correspond to the zero (0) index value of the query vector; Paragraphs 0047, 0048, 0049, 0050, 0051, 0052, 0057, 0058, 0060 and 0061 provides for searching index values or locations in the ciphertext; Paragraphs 0024, 0047, 0047, 0048, 0049, 0050, 0051, 0052, 0053, 0057, 0058, 0060, 0061, 0066 and 0068 provides for detecting for match ciphertext values with encrypted queries; Paragraphs 0056 and 0063 provides for hashing, d-cuckoo hashing and applying the hashing to the query string X to generate a hashed query string H(X); Paragraph 0068 also provides for a batched ciphertext that has a one (1) in each slot that corresponds to a non-zero hash table bin and zero in the rest of the slots and Mask(H(X)) has a one (1) in non-empty (not equal to null) bins and a zero (0 or null) in other slots—such that, the masks will automatically invalidate all rows that are not supposed to be included in the comparison by setting them to zero—implying that the remaining index values or locations of the secret data are not searched; Williams_1: Paragraph 0030 provides for a hash function H that processes terms {T} to remove zero value bitmasks; Paragraph 0031 provides for non-zero value bitmasks; Paragraph 0035 provides a query vector Q_V that contains nonzero entries for terms in {T}—which is corresponding to one or more query index values or locations having non-zero query values and searching the ciphertext for index values or locations that correspond to nonzero query index values or locations).
Regarding claim 23 the rejection of claim 22 is incorporate. Laine_1 in view of Laine_2 in view of Williams_1 in view of Conway teaches: 
(Williams_1: Paragraph 0024, 0034 and 0041 provides for private key associated with E (Encryption Scheme) and Q_V (query vector)).
Regarding claim 24, the rejection of claim 22 is incorporate. Laine_1 in view of Laine_2 in view of Williams_1 in view of Conway teaches: 
The method of claim 22 comprising selectively searching only the one or more query index values or locations and not the remaining index values or locations of the secret data ciphertexts by homomorphically operating on the values of the secret data ciphertexts by non-zero query values only at the one or more query index values or locations and zero query values at all remaining index values or locations (Williams_1: Paragraph 0030 provides for a hash function H that processes terms {T} to remove zero value bitmasks; Paragraph 0031 provides for non-zero value bitmasks; Paragraph 0035 provides a query vector Q_V that contains nonzero entries for terms in {T}—which is corresponding to one or more query index values or locations having non-zero query values and searching the ciphertext for index values or locations that correspond to nonzero query index values or locations).
Claims 4-6, 12-13, 17-19 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Laine et al (US Patent Publication No. 2018/0131506 A1; hereinafter Laine_1) in view of Laine et al (US Patent Publication No. 2018/0198601 Al; hereinafter Laine_2) in view of Williams (US Patent Publication No. 2018/0212775 A1; hereinafter Williams_1) in view of Conway (US Patent Publication No. 2020/0134199 A1; hereinafter Conway) in view of Bacon et al (US Patent Publication No. 2017/0063525; hereinafter Bacon_1) in view of Bacon et al (US Patent Publication No. 2017/0147835; hereinafter Bacon_2).
Regarding claim 4, the rejection of claims 1 and 3 are incorporate. Since Laine_1 in view of Laine_2 in view of Williams_1 in view of Conway does not teach, the system of claim 3, wherein Bacon_1 in a similar field of endeavor (Comparison and Search Operations of Encrypted Data) teaches , the system of claim 3, wherein the homomorphic operation is an inner product of one or more pairwise values  of the of the secret data ciphertexts (Bacon_1: Figure 2, elements 202 and 206 and paragraph 0031 provides for homomorphic multiplication—tensor product between encrypted ciphertext A and encrypted ciphertext B).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Homomorphic Encryption System & Method of Laine_1 with the String Matching in Encrypted Data of Laine_2 with the Secure Analytics Using Homomorphic and Injective Format Preserving Encryption of Williams_1 with the Increasing Search Ability of Private Encrypted Data of Conway with the Comparison and Search Operations of Encrypted Data of Bacon_1 such that the encryption system of Laine_1 modified by Laine_2, Williams_1, Conway and Bacon_1 performs a homomorphic operation, wherein the homomorphic operation is an inner product of one or more pairwise values  of the of the secret data ciphertexts. One would have been motivated to make such a combination in order to improve security, system capability, speed of operation and exploit the advantages of homomorphic encryption as well as to maintain compliance with current industrial practice and trends and ensure that the structure or format the encoded queries and output results in a match (Bacon_1: Paragraphs 0004 and 0047 provides for batching).
Since Laine_1 in view of Laine_2 in view of Williams_1 in view of Conway in view of Bacon_1 does not ‘explicitly’ teach, [wherein the homomorphic operation is an inner product of one or more pairwise values  of the of] the encoded queries [and the secret data ciphertexts], Bacon_2 in a similar field of endeavor (Fully Homomorphic Encryption) teaches, wherein the homomorphic operation is an inner product of one or more pairwise values  of the of the encoded queries [and secret data ciphertexts] (Bacon_2: Paragraph 0067 provides for a multiplication operation (binary tree structure); Paragraph 0068 provides for multiplying the lookup result (Figure 7, element 710a) with set of phone numbers (Figure 6, element 604a) to generate lookup product (Figure 8, element 812a)).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Homomorphic Encryption System & Method of Laine_1 with the String Matching in Encrypted Data of Laine_2 with the Secure Analytics Using Homomorphic and Injective Format Preserving Encryption of Williams_1 with the Increasing Search Ability of Private Encrypted Data of Conway with the Comparison and Search Operations of Encrypted Data of Bacon_1 with the Fully Homomorphic Encryption of Bacon_2 such that the encryption system of Laine_1 modified by Laine_2, Williams_1, Conway, Bacon_1 and Bacon_2 performs a homomorphic operation, wherein the homomorphic operation is an inner product of one or more pairwise values  of the of the encoded queries and the secret data ciphertexts. One would have been motivated to make such a combination in order to improve security, system capability, speed of operation and exploit the advantages of homomorphic encryption as well as to maintain compliance with current industrial practice and trends and ensure that the structure or format the encoded queries and output results in a match (Bacon_1: Paragraphs 0004 and 0005 provides for improving security).
Regarding claim 5, the rejection of claims 1, 3 and 4 are incorporate. Laine_2 teaches:
The system of claim 4, wherein a match is detected when the homomorphic computation is non-zero and a mismatch is detected when the homomorphic operation is zero (Laine_2: Paragraphs 0018, 0020, 0021, 0025, 0027, 0050, 0051 and 0064 provide for “Multiply-then-Add (Compare-Multiply-Add (CMA)” algorithm such that a value of one (1) is provided when the encrypted query string precisely matches the encrypted dataset (ciphertext) and a value of zero (0) for a mismatch).
Regarding claim 6, the rejection of claims 1, 3, 4 and 5 are incorporate. Laine_2 teaches: 
The system of claim 5, wherein computing a zero value indicates no match, computing a first value indicates a single match, and computing a multiple m of the first value indicates a (Laine_2: Figure 5, element 510 and paragraphs 0021 and 0054 provides for determining a total number of the matching strings; Paragraphs 0018, 0020, 0021, 0025, 0027, 0050, 0051 and 0064 provide for “Multiply-then-Add (Compare-Multiply-Add (CMA)” algorithm such that a value of one (1) is provided when the encrypted query string precisely matches the encrypted dataset (ciphertext) and a value of zero (0) for a mismatch; Paragraph 0056 provides for hashing and providing a result which reports the exact number of matches—which is equivalent to ‘m’ matches).
Regarding claim 12, the rejection of claims 9 and 11 are incorporate. Laine_1 in view of Laine_2 in view of Williams_1 in view of Conway teaches: 
The system of claim 11, wherein the one or more processors are configured to operate by homomorphically computing an inner product of one or more pairwise values  of the of the encoded queries and secret data ciphertexts (Bacon_1: Figure 2, elements 202 and 206 and paragraph 0031 provides for homomorphic multiplication—tensor product between encrypted ciphertext A and encrypted ciphertext B).
Regarding claim 13, the rejection of claims 9, 11 and 12 are incorporate. Laine_1 in view of Laine_2 in view of Williams_1 in view of Conway teaches: 
The system of claim 12, wherein the one or more processors are configured to detect a match when the homomorphic computation is non-zero and detect a mismatch when the homomorphic operation is zero (Laine_2: Paragraphs 0018, 0020, 0021, 0025, 0027, 0050, 0051 and 0064 provide for “Multiply-then-Add (Compare-Multiply-Add (CMA)” algorithm such that a value of one (1) is provided when the encrypted query string precisely matches the encrypted dataset (ciphertext) and a value of zero (0) for a mismatch).
Regarding claim 17, the rejection of claims 14 and 16 are incorporate. Laine_1 in view of Laine_2 in view of Williams_1 in view of Conway teaches: 
The method of claim 16, wherein the homomorphic operation is an inner product of one or more pairwise values  of the encoded queries and secret data ciphertexts (Bacon_1: Figure 2, elements 202 and 206 and paragraph 0031 provides for homomorphic multiplication—tensor product between encrypted ciphertext A and encrypted ciphertext B).
Regarding claim 18, the rejection of claims 14, 16 and 17 are incorporate. Laine_1 in view of Laine_2 in view of Williams_1 in view of Conway teaches: 
The method of claim 17, wherein a match is detected when the homomorphic computation is non-zero and a mismatch is detected when the homomorphic operation is zero (Laine_2: Paragraphs 0018, 0020, 0021, 0025, 0027, 0050, 0051 and 0064 provide for “Multiply-then-Add (Compare-Multiply-Add (CMA)” algorithm such that a value of one (1) is provided when the encrypted query string precisely matches the encrypted dataset (ciphertext) and a value of zero (0) for a mismatch).
Regarding claim 19, the rejection of claims 14, 16, 17 and 18 are incorporate. Laine_1 in view of Laine_2 in view of Williams_1 in view of Conway teaches: 
The method of claim 18, wherein computing a zero value indicates no match, computing a first value indicates a single match, and computing a multiple m of the first value indicates a number of M matches between values of the queries and secret data ciphertexts (Laine_2: Figure 5, element 510 and paragraphs 0021 and 0054 provides for determining a total number of the matching strings; Paragraphs 0018, 0020, 0021, 0025, 0027, 0050, 0051 and 0064 provide for “Multiply-then-Add (Compare-Multiply-Add (CMA)” algorithm such that a value of one (1) is provided when the encrypted query string precisely matches the encrypted dataset (ciphertext) and a value of zero (0) for a mismatch; Paragraph 0056 provides for hashing and providing a result which reports the exact number of matches—which is equivalent to ‘m’ matches).
Regarding claim 25, the rejection of claims 22 and 24 are incorporate. Laine_1 in view of Laine_2 in view of Williams_1 in view of Conway teaches: 
The method of claim 24 comprising operating by homomorphically computing an inner product of one or more pairwise values  of the encoded queries and secret data ciphertexts (Bacon_1: Figure 2, elements 202 and 206 and paragraph 0031 provides for homomorphic multiplication—tensor product between encrypted ciphertext A and encrypted ciphertext B).
Regarding claim 26, the rejection of claims 22, 24 and 26 are incorporate. Laine_1 in view of Laine_2 in view of Williams_1 in view of Conway teaches: 
The method of claim 25 comprising detecting a match when the homomorphic computation is non-zero and detecting a mismatch when the homomorphic operation is zero (Laine_2: Paragraphs 0018, 0020, 0021, 0025, 0027, 0050, 0051 and 0064 provide for “Multiply-then-Add (Compare-Multiply-Add (CMA)” algorithm such that a value of one (1) is provided when the encrypted query string precisely matches the encrypted dataset (ciphertext) and a value of zero (0) for a mismatch).
Claims 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Laine et al (US Patent Publication No. 2018/0131506 A1; hereinafter Laine_1) in view of Laine et al (US Patent Publication No. 2018/0198601 Al; hereinafter Laine_2) in view of Williams (US Patent Publication No. 2018/0212775 A1; hereinafter Williams_1) in view of Conway (US Patent Publication No. 2020/0134199 A1; hereinafter Conway) in view of Daskalopoulos Ioannis (Dynamic Searchable Symmetric Encryption (DSSE); Thesis of Daskalopoulos Ioannis; University of Piraeus, Athens, Year 2015; http://dione.lib.unipi.gr/xmlui/bitstream
/handle/unipi/8775/Daskalopoulos_Ioannis.pdf; hereinafter Daskalopoulos Ioannis).
Regarding claim 7, the rejection of claim 1 is incorporate. Laine_1 in view of Laine_2 in view of Williams_1 in view of Conway teaches: 
The system of claim 1, wherein the unencrypted secret data includes a plurality of N datasets each associated with a number of MN values and is represented by a matrix of dimensions greater than or equal to N x maximum MN, or vectors of cumulative length greater than or equal to                         
                            
                                
                                    ∑
                                    
                                        n
                                        ∈
                                        N
                                    
                                
                                
                                    n
                                    .
                                    
                                        
                                            M
                                        
                                        
                                            n
                                        
                                    
                                
                            
                        
                     (Laine_1: Figure 6, element 602 and paragraph 0028 provides for N—where N is ‘a’ value 12.19—where 9 is the base of the rational number 12.1—which is equivalent to ‘a’ value and it is equivalent to a dataset (N-dataset or 1-dataset or one dataset); Figure 6, element 608 and paragraph 0028 provides for MN value—where MN is ‘a’ value 4720410 which is the encoding of the rational number 12.19 and it is associated with N, where N=1; Laine_2: Paragraph 0042 provides for a dataset D which is organized into an N x l matrix of bits—where the matrix dimension is equal to N district strings of l-bits; Paragraph 0043 provides for a matrix                         
                            
                                
                                    D
                                
                                -
                            
                        
                     with empty rows to extend the dataset; Paragraph 0044 provides for a query string ‘X’ and an l-dimensional vector of plaintext polynomials—which is equivalent to                         
                            
                                
                                    ∑
                                    
                                        n
                                        ∈
                                        N
                                    
                                
                                
                                    n
                                    .
                                    
                                        
                                            M
                                        
                                        
                                            n
                                        
                                    
                                
                            
                        
                    ).
	Since Laine_1 in view of Laine_2 in view of Williams_1 in view of Conway does not teach, a double-linked list comprising an outer list representing the N datasets and an inner list representing the MN values associated with each dataset, Daskalopoulos Ioannis in a similar field of endeavor (Dynamic Searchable Symmetric Encryption (DSSE) and Security Of Digital Systems) teaches, a double-linked list comprising an outer list representing the N datasets and an inner list representing the MN values associated with each dataset (Daskalopoulos Ioannis: Page 13, Chapter 3.1—Deterministic Encryption, paragraph 6 provides for document Di has m-keywords (wi,1, …, wi,m); Page 32, Chapter 4.1 DSSE Principles, last paragraph provides for “four files f=(f1,f2,f3,f4) and 5 keywords that can be used for single-word queries, w=(w1,w2,w3,w4,w5)”; Page 33, Figure 4.1 provides for Inverted Indexes; Page 60, paragraph 2 provides for “double linked lists”; Page 61, Chapter 7.2—titled Algorithm, Paragraph 1 provides for “list nodes stored in a hash table T. The pair (w, id) is inserted into the table … The yellow tuples are the pointers. The blue one are the leaked and unencrypted datafield of list … The red tuples are the encrypted datafield of the list”; Page 61, Figure 7.2, element Hk3(w4, f5)—where w4 is equivalent to outer list representing N datasets and f5 is equivalent to the inner list representing MN values associated with each dataset).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Homomorphic Encryption System & Method of Laine_1 with the String Matching in Encrypted Data of Laine_2 with the Secure Analytics Using Homomorphic and Injective Format Preserving Encryption of Williams_1 Conway with the Dynamic Searchable Symmetric Encryption (DSSE) and Security Of Digital Systems of Daskalopoulos Ioannis such that the system of Laine_1 modified by Laine_2, Williams_1, Conway and Daskalopoulos Ioannis includes a double-linked list comprising an outer list representing the N datasets and an inner list representing the MN values associated with each dataset. One would have been motivated to make such a combination in order to improve security and privacy and also to maintain compliance with current industrial practice and trends (Daskalopoulos Ioannis: Page 5, Chapter 1.1—Summary of Thesis, paragraph 1 provides for improving privacy controls).
Regarding claim 20, the rejection of claim 14 is incorporate. Laine_1 in view of Laine_2 in view of Williams_1 in view of Conway teaches: 
The method of claim 14, wherein the unencrypted secret data includes a plurality of N datasets each associated with a number of MN values and is represented by a double- linked list comprising an outer list representing the N datasets and an inner list representing the MN values associated with each dataset, a matrix of dimensions greater than or equal to N x maximum MN, or vectors of cumulative length greater than or equal to                         
                            
                                
                                    ∑
                                    
                                        n
                                        ∈
                                        N
                                    
                                
                                
                                    n
                                    .
                                    
                                        
                                            M
                                        
                                        
                                            n
                                        
                                    
                                
                            
                        
                     (Laine_1: Figure 6, element 602 and paragraph 0028 provides for N—where N is ‘a’ value 12.19—where 9 is the base of the rational number 12.1—which is equivalent to ‘a’ value and it is equivalent to a dataset (N-dataset or 1-dataset or one dataset); Figure 6, element 608 and paragraph 0028 provides for MN value—where MN is ‘a’ value 4720410 which is the encoding of the rational number 12.19 and it is associated with N, where N=1; Laine_2: Paragraph 0042 provides for a dataset D which is organized into an N x l matrix of bits—where the matrix dimension is equal to N district strings of l-bits; Paragraph 0043 provides for a matrix                         
                            
                                
                                    D
                                
                                -
                            
                        
                     with empty rows to extend the dataset; Paragraph 0044 provides for a query string ‘X’ and an l-dimensional vector of plaintext polynomials—which is equivalent to                         
                            
                                
                                    ∑
                                    
                                        n
                                        ∈
                                        N
                                    
                                
                                
                                    n
                                    .
                                    
                                        
                                            M
                                        
                                        
                                            n
                                        
                                    
                                
                            
                        
                    ; (Daskalopoulos Ioannis: Page 13, Chapter 3.1—Deterministic Encryption, paragraph 6 provides for document Di has m-keywords (wi,1, …, wi,m); Page 32, Chapter 4.1 DSSE Principles, last paragraph provides for “four files f=(f1,f2,f3,f4) and 5 keywords that can be used for single-word queries, w=(w1,w2,w3,w4,w5)”; Page 33, Figure 4.1 provides for Inverted Indexes; Page 60, paragraph 2 provides for “double linked lists”; Page 61, Chapter 7.2—titled Algorithm, Paragraph 1 provides for “list nodes stored in a hash table T. The pair (w, id) is inserted into the table … The yellow tuples are the pointers. The blue one are the leaked and unencrypted datafield of list … The red tuples are the encrypted datafield of the list”; Page 61, Figure 7.2, element Hk3(w4, f5)—where w4 is equivalent to outer list representing N datasets and f5 is equivalent to the inner list representing MN values associated with each dataset).
Claims 8 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Laine et al (US Patent Publication No. 2018/0131506 A1; hereinafter Laine_1) in view of Laine et al (US Patent Publication No. 2018/0198601 Al; hereinafter Laine_2) in view of Williams (US Patent Publication No. 2018/0212775 A1; hereinafter Williams_1) in view of Conway (US Patent Publication No. 2020/0134199 A1; hereinafter Conway) in view of Daskalopoulos Ioannis (Dynamic Searchable Symmetric Encryption (DSSE); Thesis of Daskalopoulos Ioannis; University of Piraeus, Athens, Year 2015; http://dione.lib.unipi.gr/xmlui/bitstream/
handle/unipi/8775/Daskalopoulos_Ioannis.pdf; hereinafter Daskalopoulos Ioannis) in view of Yoshino et al (US Patent 9892211 B2; hereinafter Yoshino_1).
Regarding claim 8, the rejection of claims 1 and 7 are incorporate. Daskalopoulos Ioannis teaches: 
The system of claim 7, comprising segmenting the encoded secret data (Daskalopoulos Ioannis: Page 69, Chapter 8.1—Introduction, last paragraph provides for “Information is divided into two categories, leaked and not leaked … the leaked data are stored in contiguous area of memory positions and dictionary reads are replaced by array reads”—which is equivalent to segmenting (dividing) the encoded secret data (information); Page 70, Sub-chapter— Simple Scheme, Paragraph 2 provides for file identifiers related to a keyword w can be divided into two subsets                         
                            
                                
                                    I
                                
                                
                                    w
                                
                                
                                    (
                                    1
                                    )
                                
                            
                        
                    and                         
                            
                                
                                    I
                                
                                
                                    w
                                
                                
                                    (
                                    0
                                    )
                                
                            
                        
                    … structure for those file identifiers is S0 … structure for those file identifiers is called S1 and is formatted in a way that protects their privacy; Page 70, Sub-chapter— Simple Scheme, Paragraphs 3 and 4 provide for data structures S0, S1 and S2), 
wherein at least two of the N datasets have different numbers of values MN (Daskalopoulos Ioannis: Page 71, Paragraph 2 provides for “each keyword/file identifier pair (w,lablef ) there are two dictionary entries. One in S2 for the file index and one either in S0 or in S1, depending whether that pair has been leaked or not”—implying the [three] datasets S0, S1 and S2 have different numbers of values MN; Page 72, Figure 8.1, elements S0, S1 and S2 provides for different numbers of values in datasets S0, S1 and S2), and 
Since Laine_1 in view of Laine_2 in view of Williams_1 in view of Conway in view of Daskalopoulos Ioannis does not teach, the segments are divided into fixed lengths, resulting in a plurality of encoded secret data segments that have a combination of data from multiple of the N datasets, Yoshino in a similar field of endeavor (Searchable Code Processing System And Method) teaches, the segments are divided into fixed lengths, resulting in a plurality of encoded secret data segments that have a combination of data from multiple of the N datasets (Yoshino: Figure 1, element 131, figure 6B (Entire Figure) and Column 10, lines 43-50 provide for dividing unciphered data M into M1, M2, … , Mn in blocks of 128 bits—which is equivalent to a fixed length; Figure 6B (entire figure) and column 10, lines 50-67 provide for n pieces of intermediate data C1, C2, … , Cn—of size 128-bit which is equivalent to a plurality of encoded secret data segments from multiple of the N datasets).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Homomorphic Encryption System & Method of Laine_1 with the String Matching in Encrypted Data of Laine_2 with the Secure Analytics Using Homomorphic and Injective Format Preserving Encryption of Williams_1 with the Increasing Search Ability of Private Encrypted Data of Conway with the Dynamic Searchable Symmetric Encryption (DSSE) and Security Of Digital Systems of Daskalopoulos Ioannis with the Searchable Code Processing System And Method of Yoshino such that the  and Yoshino segments the encoded secret data such that the segments are divided into fixed lengths, resulting in a plurality of encoded secret data segments that have a combination of data from multiple of the N datasets. One would have been motivated to make such a combination in order to improve security and privacy and also to maintain compliance with current industrial practice and trends (Yoshino: Column 1, lines 20-67 provides for the need to prevent leakage of data and to secure confidentiality).
Regarding claim 21, the rejection of claims 14 and 20 are incorporate. Laine_1 in view of Laine_2 in view of Williams_1 in view of Conway teaches: 
The method of claim 20, comprising segmenting the encoded secret data, wherein at least two of the N datasets have different numbers of values MN, and the segments are divided into fixed lengths, resulting in a plurality of encoded secret data segments that have a combination of data from multiple of the N datasets (Daskalopoulos Ioannis: Page 69, Chapter 8.1—Introduction, last paragraph provides for “Information is divided into two categories, leaked and not leaked … the leaked data are stored in contiguous area of memory positions and dictionary reads are replaced by array reads”—which is equivalent to segmenting (dividing) the encoded secret data (information); Page 70, Sub-chapter— Simple Scheme, Paragraph 2 provides for file identifiers related to a keyword w can be divided into two subsets                         
                            
                                
                                    I
                                
                                
                                    w
                                
                                
                                    (
                                    1
                                    )
                                
                            
                        
                    and                         
                            
                                
                                    I
                                
                                
                                    w
                                
                                
                                    (
                                    0
                                    )
                                
                            
                        
                    … structure for those file identifiers is S0 … structure for those file identifiers is called S1 and is formatted in a way that protects their privacy; Page 70, Sub-chapter— Simple Scheme, Paragraphs 3 and 4 provide for data structures S0, S1 and S2; Yoshino: Figure 1, element 131, figure 6B (Entire Figure) and Column 10, lines 43-50 provide for dividing unciphered data M into M1, M2, … , Mn in blocks of 128 bits—which is equivalent to a fixed length; Figure 6B (entire figure) and column 10, lines 50-67 provide for n pieces of intermediate data C1, C2, … , Cn—of size 128-bit which is equivalent to a plurality of encoded secret data segments from multiple of the N datasets).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure—US Patents 9442980 and 9946810 and US Patent Publications 20180183571; 20130262863 and 20140355756.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TISCHI PANICKER whose telephone number is (571)270-7924. The examiner can normally be reached on M-F (7:30 - 16:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on (571) 270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished 


/Jeffrey Nickerson/Supervisory Patent Examiner, Art Unit 2432                                                                                                                                                                                                        






/Tischi Balachandra/Examiner, Art Unit 3662